DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason et al. (US 3182702) in view of Smyth (US 3182703).  Regarding claims 1, 3-4, 9, 15-16, Nason teaches a self-locking screw (see Figures 5 and 6), said screw comprising a head (42), a shaft (section with threading 44) and a tip (see diagonal hatching in Figure 6), with the shaft having a shaft length with at least a portion of the shaft length being threaded (see Figure 5; item 44), said screw further comprising: said shaft comprising a slot (45) located within said shaft (see Figure 5), said slot being open at the tip (see Figures 5 and 6) and having a slot width and a slot length with the slot length extending from the tip along a portion of the shaft length (see Figure 5), said slot being filled with a plastic material (see item 28/48 in Figures 3 and 8).
However, Nason does not distinctly disclose the material within the slot being an elastic compliant material.  Smyth, in a similar field of endeavor, teaches a self-locking screw having a shaft and a slot (see Figures 4-5 with item 30) having a material therein that is an elastic, compliant plastic material (see item 30 in Figure 6; see column 4, lines 28-34 where the plastic material is a thermoplastic polytetrafluoroethylene).  It would have been obvious to one having ordinary skill in the art to modify the material within the slot of Nason to be polytetrafluorethylene (as in Smyth) because such a material is known to increase frictional engagement between two material and also be resistant to corrosion.
With regard to claim 9, the examiner notes that slot 45 is “cut to a depth” (satisfies the language “machined”; see column 2, lines 40-53)

Regarding claim 2, Nason further teaches having a ratio of slot length to shaft length of about 2/3 (see Figure 5).

Regarding claim 5, Nason further teaches wherein the threads extend along the entire shaft length (see Figure 5).

Regarding claim 7, Nason further teaches wherein the threaded portion has an outside thread diameter and wherein said elastic compliant material has a width equal to said outside thread diameter (see Figure 8 – item 48 is driven into the slot with an impact tool; the impact tool deforms the threading in the vicinity of 48 and item 48 bulges out of the slot to roughly the diameter of the outside thread).

Regarding claim 8, Nason further teaches wherein prior to a first use of the screw, the elastic compliant material (see Figure 8) adjacent to the screw threads has no threads.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason et al. (US 3182702) in view of Smyth (US 3182703) as applied above and in further view of Podell (US 3474845).  Regarding claim 6, it is described above what is disclosed by Nason in view of Smyth; however, the references do not distinctly disclose wherein the threads extend along a portion of the shaft length with a remaining portion of the shaft length being non-threaded and defining a shank portion.
Podell, in a similar field of endeavor, teaches a self-locking screw having a threaded shaft (16) with a slot/plastic portion therein (20).  Podell further illustrates in Figure 1 where the threads extend along a portion of the shaft length with a remaining portion of the shaft length being non-threaded and defining a shank portion (14).  It would have been obvious to one having ordinary skill in the art to modify the shaft of Nason such that the threading did not extend along the entire length, thus leaving a shank (as in Podell) in order to tightly compress two fastened objects together and minimize the heating of the screw caused by friction.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason et al. (US 3182702) in view of Smyth (US 3182703) as applied above and in further view of Wallace (US 3306330). Regarding claim 10, it is described above what is disclosed by Nason in view of Smyth; however, the references do not distinctly disclose wherein said elastic compliant material is in the form of a sheet with the sheet having opposite sides and a thickness with the thickness being greater than the width of the slot.  Nason appears to disclose the plastic material being tubular having a width greater than slot.
Wallace, in a similar field of endeavor teaches a friction lock screw having a shaft with a slot (see Figures 2-4) wherein the plastic friction element inserted into the slot is a flat strip (see column 2, lines 20-22) that is forced into the slot with pressure.  It would have been obvious to one having ordinary skill in the art to modify the shape of the plastic insert of Nason to be a flat sheet (as in Wallace) in order to make the production process easier and cheaper.  The examiner also notes that the original shape of the insert does not seem to be of significance since the insert of both Nason and Wallace is forced into the slot via a pressure applying element and the final shape of the product will differ from the original shape.

Regarding claim 11, Nason further teaches wherein the threaded portion has an outside thread diameter and wherein said elastic compliant material has a width equal to said outside thread diameter (see Figure 8 – item 48 is driven into the slot with an impact tool; the impact tool deforms the threading in the vicinity of 48 and item 48 bulges out of the slot to roughly the diameter of the outside thread).

Regarding claim 12, Nason further teaches wherein prior to a first use of the screw, the elastic compliant material (see Figure 8) adjacent to the screw threads has no threads.

Regarding claim 13, Nason further teaches wherein subsequent to inserting the elastic compliant material (48) into the slot (45), a gap exists at the tip of the screw (see gap in Figure 7 between 48 and 46 which would go the entire length of the slot; thus to the tip), said gap being located between the opposite sides of the elastic compliant material and the screw (see Figure 7), said method further comprising closing said gap (via the impact tool compressing item 48 – see Figure 8).

Regarding claim 14, Nason in view of Smyth and Wallace further teaches wherein the sheet has a length with the length of said sheet being equal to the length of the slot (see Figures 2 and 7 of Wallace). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636